Order entered January 22,2014




                                             In The

                                     Court of Appeal*
                          jfiftli JBtetrtct of t&exaa at JBallaa
                                     No. 05-13-00985-CV
                            MARIA E. ALCANTARA, Appellant




                                  AH4R-TX, LLC, Appellee
                          On Appeal from the County Court at Law
                                    Rockwall County, Texas
                               Trial Court Cause No. CI 13-058

                                            ORDER

        By letter dated November 21, 2013, we referred appellant's affidavit of indigence to the
trial court and directed Rockwall County Clerk Shelli Miller to file, no later than December 20,
 2013, either (1) a supplemental clerk's record containing any contests to the affidavit of
 indigence and the order on the contests or (2) written verification that no contest was filed. On
 December 31, 2013, when we had not received aresponse from Ms. Miller, we again directed
 her by letter to file either the supplemental record or requested verification. We asked for a
 response by January 6, 2014. To date, however, she has not complied with our directive.
 Accordingly, we ORDER Rockwall County Clerk Shelli Miller to file either the requested
 supplemental record or written verification no later than January 29, 2014.
                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE